Citation Nr: 0314443	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  99-21 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for Hepatitis C.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel







INTRODUCTION

The veteran had active duty service from February 1968 to 
March 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1999  rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied service connection for 
hepatitis C.  The veteran appealed, and in May 2000 and April 
2001, the Board remanded the claim for additional 
development.  

In February 2001, a hearing was held at the Board before C.W. 
Symanski, who is the member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (2002).


REMAND

The veteran argues that he has hepatitis C as a result of his 
service.  In particular, he asserts that he was subject to 
inoculations with a needle which had been used to inject 
about nine other recruits before him.  He has also argued 
that the following inservice events may have caused his 
hepatitis C: 1) he was forced to share a razor blade for 
shaving on one occasion, 2) he was forced to clean toilets 
with a toothbrush, and 3) dentists may have used unclean 
equipment during three tooth extractions.  Finally, he argues 
that he was widely observed to fall asleep during training, 
and that this is evidence of fatigue and a symptom of his 
hepatitis.  He has submitted a number of articles in support 
of his claim.  

The claims file contains a letter from Philip C. Delich, 
M.D., dated in March 2001, in which Dr. Delich states that 
the veteran has hepatitis C, and that he has denied a history 
of risk factors for hepatitis C "except for the alleged 
injection with used needles in boot camp in Fort Bragg, North 
Carolina in early 1968."  Dr. Delich states, "It is my 
estimation that it is as least as likely as not that Mr. Finn 
contracted his HCV via the alleged injections at boot camp."  
The Board notes that Dr. Delich's statement is not shown to 
have been based on a review of the veteran's claims file, is 
based on unverified events during service, and is not 
accompanied by a rationalized explanation.  

The claims file does not currently contain any independent 
evidence corroborating the events that allegedly caused the 
veteran's hepatitis C.  In addition, except for a 1976 VA 
examination report, there is no medical evidence associated 
with the claims file that is dated after the veteran's 
separation from service and prior to 1997.  In this regard, 
during his hearing, held in February 2001, the veteran stated 
that he was treated by "Dr. Deborah Ryan" for complaints 
that included fatigue over a period of about ten years 
beginning in the early to mid-1980's.  See also veteran's 
letter, received in May 2001.  In December 2002, the RO sent 
a letter to the veteran and requested that he complete an 
authorization for treatment he had received.  However, there 
is no record of a response.  These records may be helpful.  
Also, VA medical records on file reflect that the diagnosis 
of Hepatitis C was first made at a private hospital.  These 
records are necessary to adjudicate the claim.  Finally, 
counseling records associated with the claims folder indicate 
that the veteran sustained serious injuries, apparently in 
the mid-1970's, when he fell from a tractor.  Records of this 
treatment are necessary.

Based on the foregoing, the Board has determined that 
additional assistance is required and this case is REMANDED 
to the RO for the following action: 

1.  The RO should ask the veteran to 
identify all non-VA health care providers 
that have treated him during the period 
from separation from service to the 
present, to include Dr. Deborah Ryan, the 
hospital where he received treatment for 
injuries in a fall from a tractor, and 
the hospital where hepatitis C was 
initially diagnosed..  Obtain records 
from each health care provider the 
appellant identifies.  All records 
obtained should be associated with the 
claims folder.

2.  Thereafter, the RO should arrange for 
a qualified physician to review the 
claims file, including any newly 
associated records.  The examiner should 
be asked to provide an opinion as to 
whether it is at least as likely as not 
that the veteran's hepatitis C is related 
to his service.  

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
decision remains adverse to the veteran, 
both he and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate period 
of time in which to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




